Yah Wyok, J.
Defendant Appeals from the judgment ■only, hence only questions of law can be reviewed (63 N. Y. 656), and the only question of law reviewable on this record is raised by appellant’s exception to the denial of his motion to nonsuit plaintiff. At trial defendant conceded that he owed and had agreed to pay plaintiff $241.50, but contended that he was not indebted to him in the additional sum of fifty dollars, as claimed by the plaintiff, and the jury found with defendant’s contention by disallowing the fifty dollar item, and returning a verdict for only $241.50.
Judgment affirmed, with costs.
Ehrlich, Ch. J., and McCarthy, J., concur.
Judgment affirmed, with costs.